Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
In view of amended claims and remarks filed by applicant on 1, 4, 2022, in addition to Applicant’s remarks (see pages 8-13) and further search.  Claims 1, 3-5, 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Consider independent claims 1, 8, 9, 13, the best prior art found of record during the examination of the present application.
	In view of the present application, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
	Per claim 1, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations determine a measure for an ability of the sidelink communication device to suppress interference based on one or more physical properties of a sidelink communication channel between the sidelink communication device and the at least one neighboring communication device, wherein the determination is based on one or more physical properties of the sidelink communication channel between at least two of the plurality of antennas of the sidelink communication device and at least two of a plurality of antennas of the at least one neighboring sidelink communication device, and wherein the one or more physical 
	Per claim 8, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations determining, based on one or more sidelink reference signals exchanged between the sidelink communication device and at least one other neighboring sidelink communication device, an ability of the sidelink communication device to suppress interference in a sidelink communication channel between at least two of the plurality of antennas of the sidelink communication device and at least two of a plurality of antennas of the at least one neighboring sidelink communication device, wherein the interference is based on one or more physical properties of the sidelink communication channel, and wherein the one or more physical properties are based on the one or more sidelink reference signals, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
	Per claim 9, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations a transceiver configured to receive information about a measure for the an ability of the sidelink communication device to suppress interference of a sidelink communication channel between at least two of a plurality of antennas of the sidelink communication device and at least two of a plurality of antennas of the at least one neighboring sidelink communication device, 
	Per claim 13, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations receiving information about an ability of the sidelink communication device to suppress interference in a sidelink communication channel between the sidelink communication device and the at least one neighboring sidelink communication device, wherein the sidelink communication channel uses two or more of a plurality of antennas in each of the sidelink communication device and the at least one neighboring sidelink communication device, wherein the ability of the sidelink communication device to suppress interference is based on one or more physical properties of the sidelink communication channel, and wherein the one or more physical properties are based on one or more sidelink reference signals exchanged between the sidelink communication device and the at least one neighboring sidelink communication device, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.



.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CHUONG A NGO/Primary Examiner, Art Unit 2645